Citation Nr: 0030917	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  99-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to a compensable evaluation for bilateral hearing 
loss, to include consideration of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321 (1999).

Whether clear and unmistakable error was committed in 1988 
and September 1995 rating actions denying a compensable 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He served in combat in Vietnam, was wounded twice, and 
was awarded the Purple Heart medal with an Oak Leaf Cluster.  

In ratings in 1970, the veteran was granted service 
connection for bilateral hearing loss, superficial scars 
resulting from his gunshot wounds, and tinnitus.  These 
disabilities were all rated as zero percent disabling.  

In a decision in August 1984, the Board denied entitlement to 
an increased rating for bilateral hearing loss.  The Board 
granted a 10 percent evaluation for tinnitus.  This 
disability has been evaluated as 10 percent disabling since 
January 27, 1983.  

In August 1987, the veteran requested an increased rating for 
bilateral hearing loss.  In a rating in June 1988, the 
regional office (RO) denied a compensable evaluation for 
bilateral hearing loss.  A new examination was scheduled, but 
the veteran failed to appear for such examination.  In 
September 1988, the RO affirmed the noncompensable evaluation 
for bilateral hearing loss.  Later in the month, the veteran 
was advised that his claim for an increased rating for 
bilateral hearing loss had not been granted.  The veteran did 
not timely appeal.  

In April 1995, the veteran requested an increased rating for 
bilateral hearing loss, and service connection for PTSD.  In 
September 1995, the RO denied service connection for PTSD as 
there was no diagnosis of PTSD.  The RO also denied a 
compensable evaluation for bilateral hearing loss.  The 
veteran did not timely appeal this decision.  

In December 1997, the veteran submitted another claim for an 
increased rating for bilateral hearing loss and entitlement 
to service connection for PTSD.  He also claimed that the 
1988 and September 1995 rating actions were clearly and 
unmistakably erroneous, as the RO did not refer the rating to 
the Department of Veterans Affairs (VA) Central Office for 
consideration of an extraschedular rating for hearing loss.  
A VA examination was conducted in February and March 1998.  
The RO then denied these claims, and the veteran timely 
appealed.  

The rating of June 1998 and the statement of the case in 
December 1998 reviewed the veteran's claim for service 
connection for PTSD on a de novo basis.  In this regard, a VA 
Social Survey was conducted as part of a VA examination in 
February 1998 pursuant to the veteran's reopened claim for 
service connection for PTSD.  This social survey is 
considered new and material evidence pursuant to 38 C.F.R. 
§ 3.156 (2000), as provided in the present decision.  The 
Board has therefore reviewed the issue of entitlement to 
service connection for PTSD on a de novo basis.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  In ratings in June 1988, September 1988, and August 1995, 
the RO denied compensable evaluations for bilateral hearing 
loss.  

3.  There was a reasonable and tenable evidentiary basis for 
the June 1988, September 1988, and September 1995 ratings 
assigning a noncompensable evaluation for bilateral hearing 
loss.  

4.  The veteran currently has level I hearing loss in the 
left ear, and level II hearing loss in the right ear.  

5.  The veteran's bilateral hearing loss does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  

6.  In a rating in September 1995, RO denied service 
connection for PTSD on the basis that the veteran's claim was 
not well grounded.  The veteran did not timely appeal.  

7.  The veteran reopened his claim for service connection for 
PTSD in December 1997, and additional, new, and material 
evidence was subsequently received.  

8.  While the veteran served in combat, the present medical 
evidence of record fails to establish that the veteran 
currently has PTSD.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1995 unappealed 
rating action denying service connection for PTSD is 
considered new and material, thereby reopening the veteran's 
claim for service connection for this disability.  
38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.200-20.202 (2000).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.304, 
4.125 (2000).  

3.  The June 1988, September 1988, and September 1995 rating 
actions assigning a noncompensable evaluation for bilateral 
hearing loss were not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1155, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105, 3.321, 3.326, 3.327, 3.330, 4.85, 4.86, 4.86(a), and 
Part 4 (as in effect in 1988 and subsequently).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss, including an extraschedular evaluation for such 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 and Part 4 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran contends that he experienced 
significant combat in Vietnam, being wounded twice, and that 
he has PTSD as the result of his combat experiences.  He 
contends that his hearing loss interferes with his efficiency 
at work, and that he should receive a compensable evaluation 
for the hearing loss.  He maintains that there was clear and 
unmistakable error in not providing a compensable evaluation 
in the rating actions in 1988 and 1995, as the RO did not 
consider an extraschedular evaluation for this disability on 
these ratings.  

I.  Background

The record contains telegrams to the veteran's parents 
acknowledging superficial metal fragment wounds in the back 
and the right arm while he was serving in Vietnam.  The 
veteran has also submitted records showing the receipt of a 
Purple Heart for such wounds.  The service medical records 
show some high frequency hearing loss on examination for 
discharge from service.  

On a VA examination in October 1969, the veteran complained 
of tinnitus.  The diagnosis was defective hearing with 
tinnitus.  

On a VA examination in March 1970, there was a 4-decibel loss 
in speech reception thresholds in the right ear and a 6-
decibel loss in the left ear.  Discrimination ability was 
94 percent in the right ear and 96 percent in the left ear.  
A VA examination in August 1973 resulted in the opinion of no 
hearing loss based on conversational voice tests.  

On a VA examination in September 1973, audiometric testing 
showed little hearing loss in the left ear, and a moderate 
hearing loss in the right ear.  This pattern was repeated on 
audiometric testing in June 1983.  

In August 1987, the veteran requested an increased rating for 
his hearing loss.  

On a VA audiometric test in December 1987, there was a 14-
decibel loss in speech reception thresholds in the right ear 
and a 10-decibel loss in the left ear.  Discrimination 
ability was 90 percent in the right ear and 100 percent in 
the left ear.  The veteran made a comment that he believed 
that the examination would be conducted under the new VA 
rating criteria.  

In a rating in June 1988, the RO continued the noncompensable 
rating for bilateral hearing loss.  In June 1988, the veteran 
was advised of this rating action, and the RO noted that the 
VA examination had been conducted under the standards in 
effect prior to December 18, 1987.  He was advised that a new 
VA examination was being scheduled for evaluation of his 
hearing disability under the new rating criteria.  However, 
the veteran failed to appear for such scheduled examination.  

In a rating in September 1988, the RO reaffirmed its denial 
of the veteran's claim for a compensable evaluation for 
bilateral hearing loss.  The veteran was advised of this 
determination later in September 1988, and he failed to file 
a timely appeal.

In April 1995, the veteran submitted a claim for PTSD and a 
claim for an increased rating for a hearing loss.  

On an August 1995 VA audiometric examination, the veteran 
complained of constant tinnitus.  He described it as annoying 
and affecting concentration.  He stated that otherwise there 
was little effect on his daily living.  He reported that he 
had had decreased hearing for many years, and that he had had 
hearing aids in both ears for about 10 years.  There was a 
10-, 60-, 75-, and 80-decibel loss on pure tone threshold 
testing in the 1,000, 2,000, 3,000, and 4,000 Hertz ranges 
respectively in the right ear.  In the left ear, there was a 
5-, 55-, 50-, and 70-decibel loss in these Hertz ranges 
respectively.  Speech recognition was 90 percent bilaterally. 

On a special psychiatric examination, the veteran's history 
was reviewed.  He denied any marital, family, social or 
interpersonal stresses.  He stated that he had been working 
full time as a veterans benefits counselor, and that he had 
missed no time from work because of disability.  He denied 
any PTSD symptoms, stating that he was informed that he 
should place a claim for PTSD because "everyone is doing it."  
The examiner could not elicit any specific description of 
extraordinary combat activity, avoidant behavior, persistent 
mood change, nightmares, flashbacks, or persistent intrusive 
thoughts or hypervigilance.  He had not received any therapy 
for PTSD and had not received any medication for a 
psychiatric disorder.  On objective examination, he was 
freely verbal, and psychomotor activity was normal.  He was 
relevant, logical, and coherent.  Mood was euthymic, and 
affect was appropriate.  Emotional tone was stable.  The 
diagnostic impression was insufficient criteria for PTSD, and 
no psychiatric disease elicited.  

In a rating in September 1995 the RO denied service 
connection for PTSD, as not well grounded, based on a lack of 
a current diagnosis for PTSD.  The RO also denied entitlement 
to a compensable evaluation for hearing loss.  The veteran 
was advised of this rating determination and of his right to 
appeal.  He did not file a timely appeal.  

In December 1997, the veteran again claimed service 
connection for PTSD, and a compensable evaluation for 
bilateral hearing loss.  He also claimed that there had been 
clear and unmistakable error in the 1988 and 1995 rating 
actions denying him a compensable evaluation for bilateral 
hearing loss.  

On a VA Compensation & Pension Social Survey in February 
1998, the veteran reported that he had received an Associate 
degree in Liberal Arts from a community college, and had 
completed one more semester of college at a university.  He 
described his military experience.  He had lived with the 
fear that he would be killed in Vietnam.  He had worked for 
the VARO since shortly after leaving active duty, and was 
currently a benefits counselor.  It was the social worker's 
conclusion that, based on the interview, the veteran did have 
recurring nightmares of his war experiences, although he was 
vague at the present time about how the war had affected him.  
The social worker noted that the veteran did not want the 
title of PTSD, but that he did show symptoms of poor 
concentration, not being able to relate to others, and 
isolative behavior.  He was referred to the mental hygiene 
clinic at the VA medical center.  

On a special psychiatric examination in March 1998, the 
veteran reported that he had had no nocturnal dreams since 
1986.  He did like to be with people when possible, although 
he also liked to be alone at times.  His service and post 
service history were reviewed.  On mental status examination, 
he was quite talkative. Speech was rapid and produced a 
greater volume in rate than usual.  Affect was superficial 
and erratic, but appropriate to mental content.  Stream of 
thought was at times tangential.  Thought content was 
relevant and coherent.  He was oriented in all spheres.  The 
veteran did not complain of difficulties with recent or 
remote memory.  Concentration was maintained without major 
difficulty, although it was clearly diminished somewhat in 
efficiency.  Psychological testing placed him below a 
diagnosis of PTSD.  The veteran denied virtually all symptoms 
of PTSD.  The examiner expressed the opinion that the veteran 
did not have PTSD based on his denial of symptoms and the 
psychological testing.  The veteran had little or no 
psychosocial stress beyond his concern over having an 
examination in his record which might be accessed by fellow 
employees.  

On audiometric testing, the veteran complained of tinnitus.  
On pure tone thresholds, there was 15-, 65-, 70-, 85-decibel 
loss in the 1,000, 2,000, 3,000, and 4,000 Hertz ranges 
respectively in the right ear.  In the left ear, there was 5-
, 55-, 60-, and 70-decibel loss in these ranges respectively.  
Speech recognition was 92 percent bilaterally.  The 
diagnostic summary was severe high frequency sensorineural 
hearing loss bilaterally.  Speech recognition was described 
as excellent in both ears.  

II.  Analysis

In order to reopen a claim for service, it is incumbent upon 
the applicant to submit new and material evidence.  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an inservice stressor, credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304.  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on an examination report, the RO shall return 
the report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).  

In this case, the RO in September 1995 denied service 
connection for PTSD.  This rating action was based primarily 
on a VA examination in August 1995 which found that the 
veteran did not have PTSD.  The veteran did not appeal, and 
this rating determination of September 1995 became final.  

The veteran reopened his claim for PTSD in December 1997.  A 
VA Social Survey found that there was certain symptoms as 
reported by the veteran, including poor concentration, an 
inability to relate to others, isolative behavior, and 
nightmares about war experiences in the veteran's past, that 
led to a suspicion of PTSD.  This social survey is considered 
new and material evidence, as it supported a suspicion of the 
presence of PTSD.  Therefore, the veteran's claim for service 
connection for PTSD was reopened, and the Board will consider 
this question on its merits.  

The veteran underwent psychiatric examination in March 1998, 
which included psychological tests.  The examiner expressed 
the opinion that the psychological tests and the psychiatric 
interview failed to demonstrate the presence of PTSD.  Aside 
from some stress related to the examination and fellow 
employees learning of such examination, the veteran did not 
provide a history or symptoms sufficient to diagnose PTSD.  
The Board finds that this examination, when considered with 
the previous examination in 1995, is of sufficient weight and 
probity as to demonstrate that, currently, the veteran does 
not have PTSD.  Without a current diagnosis of PTSD, the 
criteria for service connection for PTSD have not been met.  

38 C.F.R. §§ 3.104 and 3.105 provide that the decisions of 
the duly constituted rating agency on which an action was 
predicated will be final as to the conclusions based on 
evidence on file at the time and will not be subject to 
revision on the same factual basis, except for appellate 
review, the introduction of new and material evidence, or by 
a finding of clear and unmistakable error.  

Clear and unmistakable error is a kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different 
but for the error.  Even where the premise of the error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43, 44 (1993).  

In order for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the corrected facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable error are 
errors that are undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Thus, if there 
was any tenable or reasonable basis for the determination, 
then clear and unmistakable error was not present.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Under this standard, the benefit 
of the doubt rule does not apply.  See Russell v. Principi, 
3 Vet. App. 310, 313, 314 (1992), Vamrel v. Brown, 
6 Vet. App. 242, 245 (1994).  In essence, clear and 
unmistakable error is very specific and a very rare kind of 
error.  It is the kind of error of fact or law which is 
undebatable and leads to the conclusion that reasonable minds 
could not differ.  Fugo v. Brown, supra.  

In this case, there is no question that the rating actions in 
1988 and September 1995 were not timely appealed and became 
final.  The only question currently before the Board is 
whether there was clear and unmistakable error in these 
rating actions.  The Board has reviewed these rating actions 
with regard to the regulations that were in effect at the 
time.  

The VA examiner for the veteran's audiometry examination in 
December 1987 certified that the best estimate of the 
veteran's organic hearing were represented by speech 
reception threshold and discrimination ability.  In the right 
ear there was a 14-decibel loss in speech reception threshold 
in the right ear and a 10-decibel loss in the left ear.  
There was 90 percent discrimination ability in the right ear 
and a 100 percent discrimination ability in the left ear.  
Under the criteria that was in effect prior to the revision 
of the Schedule for Rating Disabilities for hearing loss, 
effective in late 1987, such auditory examination results did 
not meet the criteria for a compensable evaluation for the 
veteran's hearing loss.  The speech reception threshold and 
discrimination ability were compared to the rating schedule 
which assigned letter designations, and the letter 
designations for both ears were the letter "A."  A letter 
designation of "A" provided only a zero percent evaluation 
for such hearing loss. 38 C.F.R. §§ 4.85, 4.87a.  Further, 
the regulations provided that such examination made proper 
allowance for improvement by hearing aids.  

The regulations at the time also provided that, in 
exceptional cases, where the schedular evaluations are found 
to be inadequate, a case could be submitted to the 
Secretary's representative to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in such exceptional cases was 
a finding that the case presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321.  

In reviewing the December 1987 examination, there was no 
indication at that time that the veteran had requested an 
extraschedular evaluation, or complained that his hearing 
impairment was, in fact, impairing his earning capacity, 
markedly interfering with employment, or causing frequent 
periods of hospitalization.  As a result, there was a 
reasonable basis for not referring the case for 
extraschedular evaluation, or for not assigning an 
extraschedular evaluation for such disability.  

In June 1988, the veteran was advised that the hearing 
examination and June 1988 rating had been based upon the 
standards in effect prior to a revision in the rating 
schedule.  He was advised that a new examination would be 
scheduled to further evaluate his hearing loss under the new 
criteria.  However, the veteran failed to appear for such 
examination.  The veteran was then advised in September 1988 
that his failure to report for the new examination had 
resulted in the RO reaffirming the zero percent evaluation 
for his service-connected hearing loss.  The veteran failed 
to take any further steps relating to his claim until he 
reopened his claim in 1995.  

Thus, the veteran was provided an opportunity to have the 
June 1988 rating action revised by a new examination, and 
failed to take action.  He failed to appear for the scheduled 
examination, without good cause shown.  The rating actions in 
June and September 1988 were proper, and there was a tenable 
and reasonable basis for the actions taken by the RO at the 
time.  There was no clear and unmistakable error in such 
rating actions, especially in view of the veteran's failure 
to cooperate, which essentially required that the claim be 
denied.  38 C.F.R. § 3.655.

In 1995, the veteran did reopen his claim for a compensable 
evaluation for hearing loss, and the August 1995 examination 
was performed pursuant to pertinent criteria.  The pure tone 
threshold testing showed an average 56-decibel loss in the 
appropriate Hertz ranges in the right ear and a 45-decibel 
loss in the left ear.  There was 90 percent discrimination 
ability in each ear.  The examiner indicated that speech 
recognition was good, bilaterally.  The examination did not 
reveal any unusual or exceptional manifestations of the 
disability, such as an employment handicap, marked 
interference with employment, or periods of hospitalization 
due to the hearing loss.  

Based on the audiometric testing in August 1995, the 
veteran's hearing was represented by a designation of II for 
each ear, which, under the controlling section of the rating 
schedule provided for a noncompensable evaluation.  38 C.F.R. 
§ 4.85.  There was a reasonable and tenable basis to continue 
the zero percent evaluation for hearing loss.  In addition, 
there was a reasonable and tenable basis for not referring 
the case for extraschedular consideration, or for not 
assigning an extraschedular evaluation.  In essence, the 
psychiatric examination indicated that the veteran had not 
lost any time from work, and the various examinations in 1995 
showed no complaints or evidence of significant employment 
handicap, interference with employment, or periods of 
hospitalization due to the hearing loss.  There was no clear 
and unmistakable error in the September 1995 rating decision 
assigning a zero percent evaluation for bilateral hearing 
loss.  

In December 1997, the veteran reopened his claim for an 
increased rating for hearing loss.  The pure tone threshold 
testing showed an average 59-decibel loss in the right ear 
and an average 48-decibel loss in the left ear.  There was 
92 percent speech discrimination ability in each ear.  Speech 
recognition was described as excellent in both ears.  Again, 
the veteran did not complain of any interference with his 
employment or periods of hospitalization on the audiometric 
examination or other examinations performed at the time.  

Under the current schedular criteria, the veteran has 
level II in one ear and level I in the other ear.  This does 
not meet the criteria for a compensable evaluation for 
hearing loss.  38 C.F.R. § 4.85.  In addition, the veteran 
does not meet the criteria for an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321.  This case does not 
demonstrate an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the applicable schedular standards.  

ORDER

Service connection for PTSD is not warranted.  

A compensable evaluation for bilateral hearing loss, 
including an extraschedular evaluation, is not warranted.  

There was no clear and unmistakable error in the 1988 and 
September 1995 rating decisions denying a compensable 
evaluation for bilateral hearing loss.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals






- 12 -



- 1 -


